COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      New York Party Shuttle, LLC V. John Bilello

Appellate case number:    01-11-01034-CV

Trial court case number: 0874793

Trial court:              151st District Court of Harris County

Date motion filed:        March 22, 2013

Party filing motion:      New York Party Shuttle, LLC

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/ Rebeca Huddle
                          Acting individually           Acting for the Court

Panel consists of: Justices Keyes, Sharp, and Huddle


Date: April 29, 2013